Citation Nr: 0505830	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-34 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred between February 14, 2002 and 
December 16, 2002.

(The issues of entitlement to service connection for an 
undiagnosed illness manifested by fatigue, a total disability 
evaluation based on individual unemployability, and a 
disability evaluation in excess of 30 percent for hepatitis C 
will be the subject of a separate decision.)

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1983 to May 
1986 and from November 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from January 2 to April 
19, 1991, during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Department of Veterans' Affairs Medical Center (VAMC) in 
Birmingham, Alabama, that the veteran was not entitled to 
reimbursement for unauthorized medical expenses incurred 
between March 28, 2002 and August 19, 2002.  The veteran 
appealed this determination.  Thereafter, the VAMC issued a 
determination in November 2003 that expanded the 
reimbursement period from February 14, 2002 to December 16, 
2002.  


FINDINGS OF FACT

1.  The veteran is service-connected for hepatitis C, 
evaluated as 30 percent disabling.  

2.  Between May 24, 2002 and December 16, 2002, the veteran 
received treatment for his hepatitis C from the University of 
Alabama at Birmingham (UAB) Hospital, which included the 
dispensation of PEG-Intron and Rebetol.

3.  There was no prior VA authorization for the above 
medication regimen.

4.  At the time the veteran received treatment, he did not 
have a medical emergency of such nature that delay would have 
been hazardous to his life or health.

5.  At the time of the veteran received treatment, the 
medications (or reasonable substitutes) and the medical 
services associated with their dispensation were feasibly 
available from the Birmingham VAMC

6.  The veteran was entitled to benefits under Medicare, Part 
B, which is a health plan contract.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with private treatment of the veteran 
between February 14, 2002, and December 16, 2002, have not 
been met.  38 U.S.C.A. §§ 1701, 1710, 1725, 1728, and 5107 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records from the UAB Hospital show that the veteran was 
billed for the dispensation of PEG-Intron and Rebetol between 
May 24, 2002, and December 16, 2002.  Both of these drugs are 
used to treat hepatitis C.  See Physicians Desk Reference 
(PDR Electronic Library version).  There is no indication in 
the file that the veteran received treatment (medications) 
for his hepatitis C prior to May 24, 2002.  

As part of his claim for payment or reimbursement, the 
veteran submitted a March 2003 letter from S. Parker, M.D., 
of the UAB AIDS Outpatient Clinic.  Dr. Parker indicated that 
the veteran had AIDS as well as active hepatitis C.  He 
stated the veteran was being treated with PEG-Intron and 
Ribavirin (Rebetol) for his hepatitis C.  No other 
medications were listed.  No opinion rendered as to whether 
the PEG-Intron and Rebetol were administered on an emergency 
basis. 

In its July 2003 determination, the VAMC informed the veteran 
that his claim for payment/reimbursement had been denied 
because the above medical statement did not support his 
argument that the non-VA prescribed medications were needed 
for an emergent purpose.  Thereafter, in its November 2003 
determination, the VAMC reported that the VA Pharmacy Service 
had reviewed the veteran's claim and determined that the 
prescriptions did not qualify for emergency payment.  The 
VAMC also noted that the medications (or reasonable 
substitutes) and the medical services associated with their 
dispensation were feasibly available from the Birmingham 
VAMC.

The veteran argues that payment/reimbursement for his medical 
expenses (non-VA prescriptions) is warranted.  Noting that 
his hepatitis C was diagnosed at UAB Hospital, the veteran 
states that he was able to begin his injections and therapy 
immediately and with same care providers.  Conversely, if he 
had sought the same therapy through VA, he contends he would 
have first had to go through an eligibility determination, 
followed by an assignment to clinic or team, and then a 
referral to the Infectious Disease clinic.  The veteran 
asserts that the wait required to go through the VA process 
would have been hazardous to his health.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized.  38 
U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).  In this case, the veteran has not argued, nor 
does the evidence suggest, that prior authorization for 
private medical treatment between February 14, 2002, and 
December 16, 2002, was obtained.  In fact, the veteran 
indicated in a December 2003 statement that he was "not 
given an option" to use the Birmingham VAMC when he was 
diagnosed as having hepatitis C.  Thus, the pertinent issue 
is whether he is eligible for payment or reimbursement for 
medical services that were not previously authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  

(A)	that the treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a 
nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
(B)	that a medical emergency existed and delay would have 
been hazardous to life or health; and 
(C)	that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have 
been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick v. West, 11 Vet. App. 
45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The veteran is 30 percent disabled from service-connected 
hepatitis C.  The Board recognizes that service connection 
was not in effect when the veteran received his hepatitis C 
treatment in 2002.  Hepatitis C was not granted until 
February 2003.  However, as the award was made effective from 
October 1999, the veteran's hepatitis C would be deemed 
service-connected for purposes of determining payment or 
reimbursement of medical expenses.  See Argo v. Derwinski, 2 
Vet. App. 509 (1992).  The private treatment at issue here 
(non-VA prescriptions) ultimately involved a service-
connected disability.  The first of the three criteria has 
been met.  Nevertheless, even with the first criteria for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA being met, the other 
criteria are not.

The criteria for reimbursement or payment of the expenses at 
issue is whether the care or services (medications) were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.  
An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey, 7 Vet. App. at 147 (1994) (emphasis in 
original).  The allegation that the treatment was emergent in 
nature has not been established.  Indeed, the statement from 
Dr. Parker does not suggest this was the case.  Dr. Parker 
merely indicated that the veteran was receiving treatment for 
hepatitis C through the UAB Hospital.  There is no indication 
that the veteran's life was in danger.  The Board finds that 
the preponderance of the evidence shows that the treatment 
(non-VA prescribed medications) the veteran received from the 
UAB Hospital from May 24, 2002 to December 16, 2002 was not 
rendered in a medical emergency.  

There is also evidence that medications (or reasonable 
substitutes) and the medical services associated with their 
dispensation were feasibly available from the Birmingham 
VAMC.  The veteran does not contend otherwise.  Rather, he 
only argues that he sought treatment through UAB Hospital 
because there would be no delay in receiving his medications 
and for matters of convenience.  Inasmuch as failure to 
satisfy two of the three criteria set forth under § 1728 
precludes VA payment of medical expenses incurred without 
prior authorization from VA, the veteran's appeal must be 
denied.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2004).  
However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he has 
no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

The evidence of record in the present case includes a 
"Medicare Summary Notice" indicating that the veteran has 
health care coverage under Medicare "Part B."  Medicare 
"Part B" is a supplementary medical insurance for the aged 
and disabled and was created pursuant to section 1831 of the 
Social Security Act.  See 42 U.S.C.A. § 1395j (West 2002).  
The definition of a health-care contract includes such 
insurance plans.  38 U.S.C.A. § 1725(f)(2)(B).  The criteria 
for reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations are not met.  

The Board recognizes that the RO does appear to have provided 
specific notice or citation to 38 U.S.C.A. § 1725 as a basis 
for denying the veteran's claim.  However, the veteran is not 
prejudiced by the Board's application of this law in the 
first instance because the law is dispositive.  See Bernard 
v. Brown, 4 Vet. App. 384, 392- 94 (1993); Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board also notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred between February 14, 2002 and 
December 16, 2002, is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


